Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 7-8, 12, 14-15, 18-19 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record whether taken alone or in combination do not teach the feature “receiving two or more physical downlink control channels (PDCCHs), wherein each PDCCH includes: a time-domain resource allocation for a corresponding physical downlink shared channel (PDSCH), and - an indicator related to hybrid automatic repeat and request acknowledgement (HARQ-ACK) multiplexing, the indicator having one of 0 or 1; receiving two or more PDSCHs, each PDSCH corresponding to a respective one of the two or more PDCCHs; as for the two or more PDSCHs, generating a first HARQ-ACK codebook associated with a first value of the indicator, and generating a second HARQ-ACK codebook associated with a second value of the indicator; based on a first PUCCH for the first HARO-ACK codebook being overlapped with a second PUCCH for the second HARO-ACK codebook, transmitting only one PUCCH among the first PUCCH and the second PUCCH, associated with a pre-determined value of the indicator”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465